Citation Nr: 1645385	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hearing loss of the left ear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1964 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

In October 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of that hearing is of record.

In November 2014, the Board denied the Veteran's claim for service connection.  He appealed this denial to the Court of Appeals for Veterans Claims (Court/CAVC).  In May 2016, the Court issued an order granting a May 2016 Joint Motion for Remand (JMR).  The appeal has been returned to the Board for action consistent with the JMR and Court Order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR found the Board erred in relying on an inadequate VA examination opinion as the basis for denial of the Veteran's claim for service connection.  The inadequacy identified was two-part.  First, the examination was determined inadequate because of an insufficient rationale.  Specifically, the JMR indicated that:

the examiner's stated rationale [did] not constitute a reasoned and adequate explanation as to why [the Veteran's] current left ear hearing loss was not permanently aggravated by service-related noise exposure.  [Importantly,] the examiner did not discuss the fact that there was an intervening in-service audiogram conducted in 1967 that showed an increase to 50 dB at 4000 hertz in [his] left ear.  

[Additionally,] although the examiner....specifically referenced [reviewing] "service medical record audiograms"...[the] one sentence conclusion that "[i]t is less likely than not that [his] hearing in the left ear was permanently aggravated by service-related noise exposure[,] as his hearing did not decline significantly when the exit exam is compared to the entrance exam[,]" fails to identify the essential rationale for this opinion.... see Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion); see also Nieves- Rodriguez, 22 Vet. App. at 301 (noting that a medical opinion must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two)]."

In sum, the Court found the examiner essentially failed to provide a rationale sufficient for the Board to weigh against the other probative evidence of record.  

Correspondingly, the second inadequacy noted stemmed from the examiner being improperly instructed as to the correct standard of proof.  Here the examiner was instructed to use the standard of less likely than not rather than the clear and unmistakable evidence standard.  This error is significant as the clear and unmistakable evidence standard presents a more formidable burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet.App. 254, 258 (1999).  In light of these inadequacies, the Board was instructed to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the Veteran's December 2011 VA Hearing Loss and Tinnitus examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the December 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

Following review of the claims file, the examiner should provide an opinion on the following:

a. Whether there is clear and unmistakable (undebatable) evidence that the Veteran's left ear hearing loss preexisted service. 

b. If so, whether there is clear and unmistakable (undebatable)  evidence that the Veteran's preexisting left ear hearing loss was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

The word "aggravated" means a worsening beyond the natural progression of the condition with the government having to show, by clear and unmistakable evidence either that it did not worsen, or that any such worsening was due to the natural progression of the condition, in order to meet the second rebuttal prong.


c. If there is not clear and unmistakable evidence that the Veteran's left ear hearing loss preexisted service or was not permanently aggravated by service, the examiner must opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left ear hearing loss had its onset in service or is otherwise related to service.  

NOTE: The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In providing this opinion the examiner must address/reconcile the in-service audiogram conducted in 1967 that showed an increase to 50 dB at 4000 hertz in [his] left ear," the Veteran's history of in-service noise exposure and its relationship to his service connected tinnitus and right ear hearing loss, and the Veteran's arguments and statements at Board hearing in November 2014 and the CAVC Appellant briefs dated between September and December 2015.

For all opinions provided the examiner must provide a rationale.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
 

2. After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

